COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                               December 7, 2016
                              No. 10-15-00412-CR
                             NOLAN MICHAEL SHULTZ
                                      v.
                              THE STATE OF TEXAS
                                       
                                center-4254500
                             From the County Court
                             Navarro County, Texas
                             Trial Court No. 70470
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issue raised and finds no reversible error is presented.  Accordingly the trial court's Order Granting Community Supervision signed on November 6, 2015 is affirmed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
						PER CURIAM
						SHARRI ROESSLER, CLERK294576517462500
				
By: ___________________________
							Nita Whitener, Deputy Clerk
1101725725043000